PER Curiam.
This is an application for leave to appeal from the denial of post conviction relief.
On March 16, 1959, the applicant was convicted of forgery and was sentenced to seven years in the Maryland Penitentiary. On April 21, 1959, he filed a petition for post conviction relief alleging, in addition to a series of claims relating to the admissibility and sufficiency of the evidence, that he was *645denied a fair and impartial trial because the trial judge had knowledge of his prior record, that there should have been separate verdicts on each of the counts in the indictment rather than a general verdict and that the sentence was too severe and for that reason illegal. All are without merit, and the application for leave to appeal is denied for the reasons set forth in detail in the well-considered memorandum opinion of Judge Manley dated December 30, 1959, and a supplemental opinion dated January 8, 1960.
The applicant’s motion filed in this Court on March 14, 1960, for leave to amend his original petition so as to also allege that the sentence exceeded the maximum fixed by law is not properly before us.

Application denied.